                 Case 19-12285-BLS        Doc 4    Filed 10/27/19     Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            ) Chapter 11
                                                  )
BLUE PRAIRIE BRANDS, INC.,                        ) Case No. 19-12285 (___)
                                                  )
                                                  )
                Debtor.                           )
                                                  )

                  DECLARATION OF THOMAS R. BURROWS
    IN SUPPORT OF DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY RELIEF

         I, Thomas R. Burrows, hereby declare under penalty of perjury that the following is true

to the best of my knowledge, information, and belief:

         1.     I am the Authorized Representative of Blue Prairie Brands, Inc. (the “Debtor”).

         2.     Prior to my present role, I previously served as the Chief Executive Officer of the

Debtor and I am familiar with the Debtor’s day-to-day operations, business affairs, and books

and records.

         3.     On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (as

amended, the (“Bankruptcy Code”), in the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”). In order to enable the Debtor to minimize the adverse

effects of the chapter 11 filing, the Debtor is requesting various types of relief in “first day”

motions and applications (collectively, the “First Day Motions”)1 that are concurrently being

filed with the Court.




1
 Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such
term in the First Day Motions.
                Case 19-12285-BLS          Doc 4       Filed 10/27/19   Page 2 of 8



       4.       I am submitting this declaration (the “Declaration”) in support of the Debtor’s

chapter 11 petition and First Day Motions in the above-captioned case. Except as otherwise

indicated herein, all facts set forth in this Declaration are based on my personal knowledge, my

review of public and nonpublic documents, or my opinion, based on my experience and

knowledge of global food and ingredient industries, and of the Debtor’s operations and financial

condition. If called upon to testify, I could and would testify competently to the statements set

forth herein.

       5.       Part I of this Declaration describes the Debtor’s business and the circumstances

surrounding the commencement of this chapter 11 case.             In Part II of this Declaration, I

substantiate the truth and accuracy of the relevant facts set forth in the First Day Motions filed

concurrently herewith.

                                      I.   BACKGROUND

A.     Debtor’s Business

       6.       The Debtor was founded on July 29, 2016 and is headquartered in Gering,

Nebraska. The Debtor prides itself on offering innovative ingredients and related food products

rich in prebiotics essential to digestive health. The Debtor has developed technical expertise and

certain valuable intellectual property for use in the food and beverage industry. The Debtor’s

flagship product is its Blue Prairie Chicory Root Flour.

       7.       Chicory root flour is an all-natural functional fiber with prebiotic properties. The

Debtor developed chicory root flour to address the demand for minimally processed ingredients

produced from whole foods. The Debtor’s chicory root flour is used by food and beverage

brands to add clean-label prebiotic fiber to their products. Chicory root flour and the other

products produced by the Debtor are unique in that such products are minimally processed and




                                                   2
                 Case 19-12285-BLS        Doc 4       Filed 10/27/19   Page 3 of 8



kept whole-and-intact versus competitive ingredients that are highly processed into an extract or

artificial ingredient.

        8.      The Debtor has developed proprietary processes that lower the bitter qualities of

chicory root. As such, the Debtor has successfully obtained several valuable patents that gives

the Debtor the exclusive rights to produce low bitter chicory products and products made from

low bitter chicory flour in the United States.

        9.      Just prior to the Petition Date, the Debtor employed approximately seven

employees, and outsourced the remainder of its production. As of the Petition Date, the Debtor

will reduce its workforce only to the amount needed to preserve the value of the Debtor’s assets

during the pendency of this chapter 11 case.

        10.     The Debtor generates revenues by selling its products to food and beverages

brands that are in the clean-label sector. The Debtor’s principal assets consist of the intellectual

property, inventory, and raw product and materials.

B.      Reasons For Chapter 11 Filings

        11.     While the Debtor believes it has developed unique products (including its flagship

product Blue Prairie Chicory Root Flour) and valuable related intellectual property, the

development stages have been cost intensive and therefore required a substantial amount of cash

to launch. The Debtor has successfully conducted multiple rounds of financing and has a mixed

investor base. Though its products are highly attractive to and have mixed use in the food,

beverage, and ingredient markets, the Debtor remains in the growth stage of its business.

        12.     While the Debtor has experienced growth, the Debtor has not experienced

positive cash flow on an annualized basis. Leading up to the filing of this chapter 11 case, the

Debtor’s operational losses were at least $300,000 per month during production season. As the




                                                  3
                 Case 19-12285-BLS          Doc 4       Filed 10/27/19   Page 4 of 8



losses grew, the interests of the Debtor’s investor base to infuse more capital into the company

weakened and eventually ceased.

        13.     As of the Petition Date, the Debtor has a small amount of cash on hand in its bank

accounts. Consequently, the Debtor no longer has the liquidity required to fund a fully operating

payroll, acquire adequate additional raw materials, and satisfy its other working capital needs. In

addition, the Debtor began facing tremendous pressure from its vendors.

        14.     Although the Debtor does not possess adequate cash reserves and has been unable

to obtain further capital, the Debtor has received significant interest by other industry players,

including its customers, in its business and in the acquisition of the Debtor’s proprietary

production process. However, the Debtor’s lack of funding has inhibited its ability to proceed

with a process to maximize its value to stakeholders. In order to effectuate such process, the

Debtor’s board of directors and management determined that a chapter 11 filing was necessary to

preserve the value of the company in order to facilitate the successful and organized sale of its

assets for the benefit of all its stakeholders.

        15.     By way of example, as the Debtor reduced its employee base to a “skeleton crew”

to facilitate the sale of its business, two pieces of equipment were removed from the Debtor’s

facility shortly prior to the Petition Date, causing the Debtor to rent a forklift and hire contract

employees to prevent five tons of chicory root inside a “hopper” from degenerating, which

would cause damage to both the product and the equipment.

        16.     Therefore, based on the forgoing, the Debtor’s board of directors and

management determined that the Debtor needed to avail itself of the automatic stay ancillary to a

bankruptcy filing, in order to allow the Debtor to dispose of any non-essential assets in an




                                                    4
                 Case 19-12285-BLS        Doc 4       Filed 10/27/19      Page 5 of 8



orderly fashion and conduct a robust sale process for the Debtor’s core assets and technology, so

as to result in maximization of the Debtor’s value to its stakeholders.

                  II.        FIRST DAY MOTIONS AND APPLICATIONS

        17.     Concurrently with the filing of its chapter 11 petition, the Debtor is filing certain

applications, motions, and proposed orders. The Debtor requests that the relief described below

be granted, as each request constitutes a critical element in achieving a successful outcome that

will benefit all parties in interest.

        18.     I have reviewed and discussed with Debtor’s counsel each of the First Day

Motions filed contemporaneously herewith (including the exhibits thereto and supporting

memoranda) and incorporate by reference any factual statements set forth in the First Day

Motions. It is my belief that the relief sought in each of the First Day Motions is tailored to meet

the goals described above and, ultimately, will be critical to the Debtor's ability to achieve the

goals of this chapter 11 case.

A.      Motion to Continue Cash Management System and Use of Bank Accounts

        19.     The Debtor is filing concurrently with the First Day Affidavit a motion seeking

entry of orders, nunc pro tunc to the Petition Date, pursuant to sections 105(a), 363, 364, and 503

of title 11 of the United States Code Bankruptcy Code (the “Bankruptcy Code”) and Rule 6003

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) authorizing:

(i) continued maintenance of its existing cash management system and bank accounts; (ii) use of

existing business forms; (iii) Debtor’s bank to honor certain de minimis pre-petition checks that

were issued to reimburse employee out-of-pocket expenses; and (iv) granting related relief (the

“Cash Management Motion”).




                                                  5
               Case 19-12285-BLS        Doc 4       Filed 10/27/19   Page 6 of 8



       20.     For a company such as the Debtor’s business, the Debtor’s cash management

system is very streamlined. The Debtor currently maintains a single checking account and a

single savings account, and both accounts are located at Bank of America.          The Debtor’s

checking account is the primary account in which the Debtor collects and disburses cash

generated by its business, satisfies financial obligations, and centrally controls and monitors

funds and available cash. All deposits flow through the checking account and most expenditures

are paid out of the checking account.

       21.     In addition, the Debtor maintains a business savings account to channel monies to

fund certain expenses such as reimbursements to employees for work-related business travel or

corporate expenses. However, as of the Petition Date, the savings account contained only a

nominal amount.

       22.     For a company of the Debtor’s size, it is necessary that the Debtor’s Cash

Management System remain intact during this chapter 11 case so that the Debtor’s limited

staffing can continue to collect revenue from anticipated asset sales and make disbursements as

seamlessly as possible. If the Debtor is required to alter the manner in which it collects and

disburses cash throughout its Cash Management System, the Debtor’s limited staff would have to

expend unnecessary human resources that would needlessly frustrate the Debtor’s sole focus to

implement a chapter 11 strategy designed to maximize the value of the Debtor’s estate.

       23.     Finally, by the Cash Management Motion, the Debtor also requests authority for

the Bank to process certain de minimis expense reimbursements that are prepetition expenses and

owed to staff that is remaining with the company beyond the Petition Date. These payments

total less than $2,000.00 and were processed for reimbursement prior to the Petition Date. These




                                                6
                Case 19-12285-BLS          Doc 4        Filed 10/27/19   Page 7 of 8



expenses would be reimbursed in the Debtor’s ordinary course of business but for the bankruptcy

filing and should be paid under the circumstances of this case.

       24.     Based on the foregoing, I believe that the relief requested in the Cash

Management Motion is in the best interest of the Debtor, its estate, and all parties in interests and

should be approved.

B.     Motion to Establish Procedures for Utilities

       25.     The Debtor is also seeking entry of orders (i) prohibiting utilities from altering,

refusing or discontinuing service, (ii) deeming utilities adequately assured of future performance,

(iii) establishing procedures for determining adequate assurance of payment, (iv) authorizing the

payment of certain prepetition administrative fees relating to Debtor’s utility services, and

(v) granting related relief (the “Utilities Motion”).

       26.     In the normal conduct of its business operations, the Debtor receives service from

many utility companies and other providers (collectively, the “Utility Companies”) for the

provision of sewer, water, gas, waste, electric, and other similar utility services (collectively,

“Utility Services”). The Utility Companies include, without limitation, the entities set forth on

the Utilities Service List attached to the Utilities Motion and attached thereto as Exhibit C. The

Utility Companies provide the Utility Services for the Debtor as of the Petition Date.

       27.     The Debtor estimates that, in the year prior to the Petition Date, it paid

approximately $121,435.64 in aggregate monthly payments, on average, to the Utility

Companies for Utility Services rendered.

       28.     As set forth above, the Debtor’s operations are conducted from its corporate

headquarters in Gering, Nebraska.        In all instances, preserving the Utility Services on an

uninterrupted basis is essential to preserve the value of the Debtor’s business and, therefore, to




                                                   7
                Case 19-12285-BLS         Doc 4       Filed 10/27/19   Page 8 of 8



the success of the Debtor’s chapter 11 objectives. Any interruption in the Utility Services, even

for a brief period, would seriously jeopardize the Debtor’s sale efforts and, ultimately, value and

creditor recoveries. It is therefore critical that the Utility Services continue uninterrupted during

this chapter 11 proceeding.




Date: October 27, 2019
                                              By:    /s/ Thomas R. Burrows
                                              Thomas R. Burrows
                                              Authorized Representative of the Debtor




                                                  8
